TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 10, 2014



                                      NO. 03-14-00415-CV


                                Timothy J. Rawlings, Appellant

                                                 v.

                             Security State Bank & Trust, Appellee




         APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the three orders signed by the trial court on January 30, 2013 and

January 31, 2013, which became final on June 4, 2014. Appellant has filed a motion to dismiss

the appeal, and having considered the motion, the Court agrees that the motion should be

granted. Therefore, the Court grants the motion and dismisses the appeal. The parties each shall

bear their own costs relating to this appeal, both in this Court and in the court below.